Order entered December 12, 2012




                                            In The
                                    Court of ZWealks
                           fiftb 1Btotritt of Zrexag at Matta5
                                      No. 05-12-00589-CV

                            GREYHOUND LINES, INC., Appellant

                                               V.

                             ASHLEY REEDY, ET AL., Appellees

                        On Appeal from the 193rd Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 09-09239

                                           ORDER
       The Court has before it the parties' November 21, 2012 joint motion for partial dismissal

of appeal. The Court GRANTS the motion in part, ABATES this appeal and REFERS the

motion to the trial court so that the trial court may render a take-nothing judgment as to Ms.

Reedy. The Court ORDERS the parties to provide the court with a copy of such judgment once

it has been rendered.                                                                   •



                                                     MOLLY FRAN
                                                     JUSTICE